i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00505-CR

                             Raymond AGUILAR a/k/a Raymon Aguilar,
                                         Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002-CR-0353A
                               Honorable Mary Roman, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 5, 2010

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Raymond Aguilar pled no contest to a charge of burglary of a habitation by force in exchange

for the State’s recommendation that adjudication be deferred. In June 2002, pursuant to the plea

agreement, the trial court deferred adjudication and placed Aguilar on community supervision for

a period of eight years. In August 2009, Aguilar pled “true” to the State’s allegation he violated a
                                                                                                       04-09-00505-CR

condition of his community supervision. The trial court adjudicated Aguilar guilty and sentenced him

to six years in prison.

         Aguilar’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he concludes this appeal is frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel states Aguilar was provided a

copy of the brief and motion to withdraw and was further informed of his right to review the record1

and file his own brief. He has not done so.

         After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Aguilar’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

         No substitute counsel will be appointed. Should Aguilar wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for discretionary

review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal




…        1
         Counsel also detailed the procedure for obtaining the record. See Bruns v. State, 924 S.W .2d 176, 177 n.1 (Tex.
App.--San Antonio 1996, no pet.).

                                                          -2-
                                                                                        04-09-00505-CR

Appeals along with the rest of the filings in this case. See id. R. 68.3. Any petition for discretionary

review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.

See id. R. 68.4.



                                                        Steven C. Hilbig, Justice



Do not publish




                                                  -3-